Citation Nr: 1003923	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-26 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for gout of the bilateral knees, bilateral ankles, 
bilateral feet, and right elbow.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1983 to 
August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which: granted service connection for 
tinnitus, assigning a 10 percent evaluation; a facial scar, 
assigning a 10 percent evaluation; pseudofolliculitis, 
assigning a 10 percent evaluation; degenerative disc disease 
of L3-4 and L4-5, assigning a 10 percent evaluation; 
bilateral hearing loss, assigning a noncompensable 
evaluation; hypertension, assigning a noncompensable 
evaluation; and gout, assigning a noncompensable evaluation, 
and denied service connection for bursitis of the bilateral 
knees, a left knee lateral ligament strain, a left ankle 
injury, and status post right eye laceration.  In 
September 2005, the Veteran submitted a notice of 
disagreement with regard to gout, bursitis, the left knee, 
the left ankle, and the right eye laceration.  He 
subsequently perfected his appeal for gout in July 2006.

The Veteran did not perfect his appeal for bursitis, the left 
knee, the left ankle, or the right eye laceration.  Thus, 
these issues are not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal (VA Form 9) after a statement 
of the case is issued by VA).

In a May 2006 rating decision, the RO increased the Veteran's 
disability rating for gout to 20 percent, effective 
September 1, 2004, the day following his separation from 
service.

Because the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In May 2009, the Veteran presented sworn testimony during a 
Travel Board hearing in San Antonio, Texas, which was chaired 
by the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's gout of the bilateral knees, bilateral ankles, 
bilateral feet, and right elbow is manifested by 
incapacitating exacerbations occurring 3 or more times a 
year.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating of 40 percent, but no higher, for gout of the 
bilateral knees, bilateral ankles, bilateral feet, and right 
elbow have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in October 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, a June 2006 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA-
QTC and VA examination reports are in the file.  Private 
medical records identified by the Veteran have been obtained, 
to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
gout most recently in October 2008.  The examination involved 
a review of the claims file and a thorough examination of the 
Veteran.  Therefore, the Board finds that the examination is 
adequate for determining the disability rating for the 
Veteran's gout.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Additionally, there 
is no evidence indicating that there has been a material 
change in the severity of the Veteran's service-connected 
disability since he was last examined.  See 38 C.F.R. 
§ 3.327(a) (2009).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  Thus, the Board finds that a new VA 
examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 20 percent evaluation under 
Diagnostic Code 5017 for his service-connected gout, 
effective September 1, 2004.  The Veteran seeks a higher 
rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

The Veteran's service-connected gout has been evaluated as 
20 percent disabling under Diagnostic Code 5017.  Under that 
diagnostic code, the criteria for Diagnostic Code 5002, 
rheumatoid arthritis, are used.  Diagnostic Code 5002 assigns 
various ratings based on whether rheumatoid arthritis is an 
active process or it is manifested by chronic residuals.

When rating rheumatoid arthritis as an active process, 
Diagnostic Code 5002 provides that a 20 percent rating is 
assigned for one or two exacerbations a year in a well-
established diagnosis.  A 40 percent rating is assigned for 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned for less than the 
criteria for 100 percent, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods.  Finally, a 
100 percent rating is assigned for constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating.

For chronic residuals, Diagnostic Code 5002 provides that 
residuals, such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5002 (2009).

The ratings for the active process will not be combined with 
the residual ratings for limitation of motion or ankylosis.  
The higher evaluation will be assigned.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5002, Note (2009).

Ankylosis of the knee is rated under Diagnostic Code 5256.  
Under that code, a 30 percent rating is assigned for 
ankylosis of a favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees.  A 
40 percent rating is assigned for ankylosis in flexion 
between 10 degrees and 20 degrees.  A 50 percent rating is 
assigned for ankylosis in flexion between 20 degrees and 
45 degrees.  A 60 percent rating is assigned for extremely 
unfavorable ankylosis or ankylosis in flexion at an angle of 
45 degrees or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5256 (2009).

Limitation of flexion of the leg is rated under Diagnostic 
Code 5260.  Under that code, a noncompensable rating is 
assigned for flexion limited to 60 degrees.  A 10 percent 
rating is assigned for flexion limited to 45 degrees.  A 
20 percent rating is assigned for flexion limited to 
30 degrees.  And a 30 percent rating is assigned for flexion 
limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).

Limitation of extension of the leg is rated under Diagnostic 
Code 5261.  Under that code, a noncompensable rating is 
assigned for extension limited to 5 degrees.  A 10 percent 
rating is assigned for extension limited to 10 degrees.  A 
20 percent rating is assigned for extension limited to 
15 degrees.  A 30 percent rating is assigned for extension 
limited to 20 degrees.  A 40 percent rating is assigned for 
extension limited to 30 degrees.  And a 50 percent rating is 
assigned for extension limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2009).

Normal range of motion for the knee is flexion of the leg 
from 0 to 140 degrees and extension of the leg from 140 to 
0 degrees.  See 38 C.F.R. § 4.71, Plate II (2009).

Ankylosis of the ankle is rated under Diagnostic Code 5270.  
Under that code, a 20 percent rating is assigned for 
ankylosis in plantar flexion, less than 30 degrees.  A 
30 percent rating is assigned for ankylosis in plantar 
flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion, less than 30 degrees.  And a 40 percent rating 
is assigned for ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion, or eversion deformity.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

Limitation of motion of the ankle is rated under Diagnostic 
Code 5271.  Under that code, a 10 percent evaluation is 
assigned for moderate limitation of motion.  And a 20 percent 
rating is assigned for marked limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

Normal range of motion for the ankle is dorsiflexion from 0 
to 20 degrees and plantar flexion from 0 to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2009).

Ankylosis of the elbow is rated under Diagnostic Code 5205.  
Under that code, a 40 percent rating is assigned for 
favorable ankylosis of the major elbow, at an angle between 
90 degrees and 70 degrees.  A 50 percent rating is assigned 
for intermediate ankylosis of the major elbow, at an angle of 
more than 90 degrees, or between 70 degrees and 50 degrees.  
A 60 percent rating is assigned for unfavorable ankylosis of 
the major elbow, at an angle of less than 50 degrees or with 
complete loss of supination or pronation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5205 (2009).

Limitation of flexion of the forearm is rated under 
Diagnostic Code 5206.  Under that code, a noncompensable 
rating is assigned for flexion of the major forearm limited 
to 110 degrees.  A 10 percent rating is assigned for flexion 
of the major forearm limited to 100 degrees.  A 20 percent 
rating is assigned for flexion of the major forearm limited 
to 90 degrees.  A 30 percent rating is assigned for flexion 
of the major forearm limited to 70 degrees.  A 40 percent 
rating is assigned for flexion of the major forearm limited 
to 55 degrees.  And a 50 percent rating is assigned for 
flexion of the major forearm limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5206 (2009).

Limitation of extension of the forearm is rated under 
Diagnostic Code 5207.  Under that code, a 10 percent rating 
is assigned for extension of the major forearm limited to 
60 degrees or less.  A 20 percent rating is assigned for 
extension of the major forearm limited to 75 degrees.  A 
30 percent rating is assigned for extension of the major 
forearm limited to 90 degrees.  A 40 percent rating is 
assigned for extension of the major forearm limited to 
100 degrees.  And a 50 percent rating is assigned for 
extension of the major forearm limited to 110 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5207 (2009).

Additionally, Diagnostic Code 5208 provides a 20 percent 
rating for flexion of the major forearm limited to 
100 degrees with extension limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5208 (2009).

Normal range of motion for the elbow is flexion of the 
forearm from 0 to 145 degrees, extension of the forearm from 
145 to 0 degrees, forearm pronation of 0 to 80 degrees, and 
forearm supination of 0 to 85 degrees.  See 38 C.F.R. § 4.71, 
Plate I (2009).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability, and incoordination.

As referenced above, the Veteran most recently underwent a VA 
examination in October 2008.  At that time, the examiner 
diagnosed the Veteran with gout with associated arthritis of 
both knees and feet and described the Veteran's gout as 
intermittent with remissions.  He also noted that the Veteran 
had no constitutional symptoms of arthritis, incapacitating 
episodes, functional limitations on standing or walking, or 
extrarticular manifestations.  X-rays taken at the time of 
the examination showed degenerative changes of the bilateral 
knee joints and bilateral midfoot.  The examiner also 
indicated that the Veteran's gout had no significant effect 
on his occupational activities.

The Veteran previously underwent a VA-QTC examination in 
April 2005.  The examiner noted the Veteran's complaints of 
swelling in his joints, pain, and difficulty walking.  At 
that time, the Veteran reported that he experienced 6 
incapacitating episodes a year.  X-rays of the bilateral 
knees and ankles were within normal limits.  The Veteran also 
exhibited elevated levels of uric acid.  The examiner 
concluded that the Veteran had gout and listed his functional 
impairment as limited physical activity.

The medical evidence of record also includes private 
treatment records from the Family Practice Clinic of the 
Naval Hospital in Corpus Christi.  The private treatment 
records indicate multiple complaints of gout attacks, 
affecting the Veteran's elbows, knees, and ankle.  An 
August 2008 letter from his primary care physician, Dr. 
C. F., indicated that the Veteran experiences flare ups of 
joint pain and swelling due to gout every 4 to 6 weeks.  
Although the private treatment records indicate multiple 
episodes of gout attacks, there is no indication that these 
attacks were severely incapacitating or required medically 
indicated bed rest.

In addition to the medical evidence, the Veteran submitted 
lay statements from several co-workers about the frequency 
and severity of his gout exacerbations.  These statements 
indicated that the Veteran would often come to work in severe 
pain from his gout and was assigned lighter duties to 
accommodate his symptoms.  Despite the frequency of painful 
exacerbations, the Veteran's co-workers indicated that he 
does not miss work often.  They indicated that he would only 
miss work if the exacerbation was so severe that he could not 
walk.  See X. R. statement, May 2009; J. H. P. statement, 
May 2009; J. E. statement, May 2009; W. R. statement, 
May 2009; J. S. statement, May 2009; G. R. statement, 
May 2009; G. S. T. statement, May 2009; J. A. statement, 
May 2009; I. P. statement, May 2009; R. G. statement, 
May 2009; N. J. statement, May 2009.

The Veteran also presented testimony at a May 2009 hearing 
before the Board.  At the hearing, the Veteran indicated that 
he only misses work if he cannot walk, even with crutches.  
He testified that his employer allowed him to do jobs that 
only required sitting during gout exacerbations.  He also 
reported 9 episodes of being bedridden in the last year and 
having taken 16 paid sick days off of work in the last 6 
months.  He did not report any instances of doctor mandated 
bed rest.

With resolution of reasonable doubt in the Veteran's favor, 
the Board finds that the Veteran's gout has resulted in 
incapacitating exacerbations occurring 3 or more times a 
year.  Specifically, the lay and medical evidence indicates 
that the Veteran's exacerbations are severe enough to cause 
the Veteran to experience limitations at work or to miss work 
altogether.  This level of severity equates to the symptoms 
set forth in the criteria for a 40 percent rating.  
Accordingly, the Board finds that his symptoms more closely 
approximate a 40 percent rating for gout during the entire 
appeal period.

However, although a higher initial rating is warranted, the 
evidence of record does not reflect symptomatology of gout 
that would meet the criteria for a rating in excess of 
40 percent for any period of time during the pendency of this 
claim.  While the evidence of record demonstrates 
incapacitating episodes occurring 3 or more times a year, it 
does not reflect weight loss and anemia productive of severe 
impairment of health or severely incapacitating episodes.  
Specifically, there is no indication that the Veteran has 
experienced any weight loss or anemia.  Additionally, the lay 
statements indicate that the Veteran is often able to attend 
work, albeit with some accommodations, while experiencing 
gout exacerbations.  The attacks subside with medication and 
have not been shown to significantly impair the Veteran's 
health.  While these exacerbations may be incapacitating, 
they do not rise to the level of severely incapacitating.  As 
such, a higher rating of 60 percent is not warranted.  
Further, the evidence does not reflect constitutional 
manifestations association with active joint involvement or 
total incapacitation to warrant a rating of 100 percent.

Additionally, there is no evidence indicating that the 
severity of the Veteran's gout has fluctuated throughout the 
appeal period to warrant staged ratings.  Thus, the 
assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

As noted above, the Veteran's gout can also be evaluated by 
assessing the chronic residuals such as limitation of motion 
or ankylosis.  However, the Board finds that the Veteran's 
gout of the bilateral knees, ankles, feet, and right elbow 
does not warrant an evaluation in excess of 40 percent based 
on such residuals during any portion of the appeal period.

Specifically, at the April 2005 VA examination, the Veteran 
was found to have flexion of the right forearm to 
145 degrees, extension of the right forearm to 0 degrees, 
supination of the right forearm to 85 degrees, pronation of 
the right forearm to 80 degrees, flexion of the bilateral 
knees to 140 degrees, extension of the bilateral knees to 
0 degrees, dorsiflexion of the bilateral ankles to 
20 degrees, and plantar flexion of the bilateral ankles to 
45 degrees.  At the October 2008 VA examination, he was found 
to have flexion of the bilateral knees from 0 to 140 degrees, 
extension of the right knee from 140 to 0 degrees, 
dorsiflexion of the bilateral ankles from 0 to 25 degrees, 
plantar flexion of the bilateral ankles from 0 to 45 degrees, 
flexion of the right forearm from 0 to 145 degrees, and 
extension of the right forearm from 145 to 0 degrees.  
Additionally, an October 2005 treatment record from the Naval 
Medical Center in San Diego indicated that the Veteran had 
full range of motion of the ankles.  Under the applicable 
diagnostic codes regarding limitation of motion, none of the 
examination findings or private treatment records warrant a 
compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5206-5208, 5260, 5261, 5271 (2009).  Rather, these range of 
motion measurements are considered full range of motion under 
VA regulations.  See 38 C.F.R. § 4.71, Plates I, II (2009).  
As such, a higher rating based on compensable limitation of 
motion of affected joints is not warranted.

Further, the Board notes that the separate 10 percent rating 
under Diagnostic Code 5002 for noncompensable limitation of 
motion of each major joint or group of minor joints does not 
apply in this case.  Indeed, such a 10 percent rating 
contemplates a disability picture that is characterized by 
some limitation of motion, but not enough to warrant a 
compensable rating, if objectively confirmed by swelling, 
spasm, or other evidence of painful motion.  Here, however, 
full range of motion of the affected joints has been 
demonstrated throughout the appeal period. Thus, a 10 percent 
rating for otherwise noncompensable limitation of motion is 
not appropriate.

Additionally, both the October 2008 examiner and the 
April 2005 examiner indicated that the Veteran did not 
experience any additional functional loss due to additional 
factors such as pain or with repetitive use.  Thus, a 
compensable rating for limitation of motion is not warranted 
under 38 C.F.R. § 4.40 or 4.45.  See DeLuca, supra.

Additionally, the medical evidence of record does not reflect 
any diagnosis of or treatment for ankylosis of the knees, 
ankles, feet, or right elbow.  Thus, a higher rating based on 
ankylosis is not warranted. See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5256, 5270 (2009).

In light of the above, a rating in excess of 40 percent is 
not warranted for chronic residuals of the Veteran's gout due 
to limitation of motion during any portion of the appeal 
period.  No affected joint is shown by the medical evidence 
to warrant a compensable evaluation for limitation of motion.  
Rather, the range of motion measurements of record reflect 
normal range of motion for the affected joints.  Thus, a 10 
percent rating for each joint with noncompensable limitation 
of motion is not warranted either.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
Veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
Veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
Veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the Veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  There is no indication that the 
Veteran's service-connected disability has caused a marked 
interference with employment.  Indeed, the Veteran has 
maintained his current job for over 2 years.  He has 
indicated that his employer is accommodating of his 
disability and that he has been able to use paid sick leave 
for any time he needs to take off of work.  Additionally, the 
Veteran's co-workers indicated that he does not miss work 
frequently.  Thus, the Board finds that the Veteran's 
service-connected gout has not been shown to cause marked 
interference with employment beyond that contemplated by the 
rating schedule.  Additionally, it has not necessitated 
frequent periods of hospitalization.

In short, the evidence does not support the proposition that 
the Veteran's service-connected gout presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of this issue to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

For all the foregoing reasons, the Board finds that a rating 
of 40 percent for gout of the bilateral knees, bilateral 
ankles, bilateral feet, and right elbow is appropriate for 
the entire period of the appeal.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to an initial disability rating of 40 percent for 
gout of the bilateral knees, bilateral ankles, bilateral 
feet, and right elbow is granted during the entire appeal 
period, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


